Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In reference to claim 12:
Claims 12 recites the limitation “The method according to claim 9, wherein the providing of an additive manufacturing printer comprises providing a metal additive manufacturing printer.” However, metal additive manufacturing” (emphasis added) any additive manufacturing printer used in claim 9 will necessarily be a metal additive manufacturing printer.

In reference to claim 18:
Claims 18 recites the limitation “The method according to claim 15, wherein the step of providing an additive manufacturing printer comprises providing a metal additive manufacturing printer” However, parent claim 15 recites “A method of metal additive manufacturing an antenna component.” Because claim 15 is directed toward a method of “metal additive manufacturing” (emphasis added) any additive manufacturing printer used in claim 9 will necessarily be a metal additive manufacturing printer.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heide (US20070233298).

In reference to claim 9:
Heide discloses a method of metal additive manufacturing a component, the component having orthogonal surfaces (selective laser sintering and electron beam melting are known metal additive manufacturing methods)(para 0132; Fig. 6B), the method comprising:
providing an additive manufacturing printer, the printer having x-, y- and z-axes and a build chamber with an x-y plane oriented build plate from which the component is constructed with planar slices added in a positive z-axis (zenith) direction (selective laser sintering utilizing a printer having the claimed features to construct an object with planar slices)(paras 0038, 0132);
establishing an aligned build orientation for the component wherein the orthogonal surfaces of the component are aligned parallel to at least one of the x-, y- and z-axes (Fig. 8A);
establishing a secondary build orientation for the component wherein the component is rotated from the aligned build orientation by about 45° relative to a secondary axis lying in the x-y plane (paras 0053-0054; Fig. 8C);
establishing an optimized build orientation for the component, wherein the component is optimally rotated from the secondary build orientation along an optimal axis, the optimal axis also lying in the x-y plane and further perpendicular to the secondary axis (paras 0053-0054); and
printing the component (para 0039).

In reference to claim 12:
In addition to the discussion of claim 9, above, Heide further discloses wherein the providing of an additive manufacturing printer comprises providing a metal additive manufacturing printer (selective laser sintering and electron beam melting are known metal additive manufacturing methods)(para 0132).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heide.

In reference to claim 1:
Heide discloses a method of additive manufacturing a component, the component having orthogonal surfaces, the method comprising:
establishing an aligned build orientation for the component wherein the orthogonal surfaces of the component are aligned parallel to at least one of the x-, y- and z-axes (para 0053-0054; Fig. 8A);
establishing a secondary build orientation for the component wherein the component is rotated from the aligned build orientation relative to a secondary axis lying in the x-y plane (para 0053-0054; Figs. 8C and 14B); and
printing the component (para 0039). 
Heide does not disclose wherein the secondary build orientation is established by rotating the component by 45°. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is rotated around at least two axes (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

In reference to claim 2:
In addition to the discussion of claim 1, above, Heide further discloses further comprising providing an additive manufacturing printer prior to the establishing of an aligned build orientation, the printer having x-, y- and z-axes and a build chamber with an x-y plane oriented build plate from which the component is constructed with planar slices added in a positive z-axis direction (selective laser sintering utilizing a printer having the claimed features to construct an object with planar slices)(paras 0038, 0132).

In reference to claim 3:
In addition to the discussion of claim 2, above, Heide further discloses further comprising establishing an optimized build orientation for the component, wherein the component is optimally rotated from the secondary build orientation along an optimal axis, the optimal axis also lying in the x-y plane and further perpendicular to the secondary axis, prior to printing the component (paras 0053-0054; Fig. 4 numerals 50 and 52; discussing of rotational increments).

In reference to claim 4:
In addition to the discussion of claim 3, above, Heide does not disclose wherein the establishing of an optimized build orientation for the component, wherein the component is optimally rotated from the secondary build orientation comprises optimally rotating the component in a range from 1° to 35° around the optimal axis, prior to the printing of the component. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is rotated more than twice (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

In reference to claim 5:
In addition to the discussion of claim 3, above, Heide does not disclose wherein the establishing of an optimized build orientation for the component, wherein the component is optimally rotated from the secondary build orientation comprises optimally rotating the component 35° around the optimal axis, prior to the printing of the component. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is more than twice (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

In reference to claim 6:
In addition to the discussion of claim 2, above, Heide further discloses wherein the providing of an additive manufacturing printer comprises providing a metal additive manufacturing printer (selective laser sintering)(paras 0132).

In reference to claim 10:
In addition to the discussion of claim 9, above, Heide does not disclose wherein the step of establishing of an optimized build orientation for the component comprises optimally rotating the component in a range from 1° to 35° around the optimal axis, prior to the step of printing of the component. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is rotated more than twice (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

In reference to claim 11:
In addition to the discussion of claim 9, above, Heide does not disclose wherein the step of establishing of an optimized build orientation for the component comprises optimally rotating the component about 35° around the optimal axis, prior to the printing of the component. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is more than twice (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

In reference to claim 14:
In addition to the discussion of claim 1, above, Heide further discloses wherein the orientation after rotation minimizes the volume of support material (para 0042). Modified Heide does not disclose wherein an overhang angle defined between a perpendicular line extending from any surface and the negative z-axis (nadir) direction falls in a range of 35° to 55° in order to avoid the need for added support structure. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is rotated more than twice (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

Claims 7, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heide as applied to claims 1 and 12, above, and further in view of Shinar (US20150197062).

In reference to claim 7:
In addition to the discussion of claim 1, above, Heide does not disclose wherein the component comprises an antenna waveguide. However, the use of selective laser sintering to form an antenna waveguide is known in the art. For example, Shinar discloses using selective laser sintering to form an antenna waveguide (paras 0103, 0256). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Heide to produce an antenna waveguide because selective laser sintering is recognized in the art as suitable for producing an antenna waveguide (MPEP 2144.07).

In reference to claim 8:
In addition to the discussion of claim 1, above, Heide further discloses wherein the orientation after rotation minimizes the volume of support material (para 0042). Modified Heide does not disclose wherein an overhang angle defined between a perpendicular line extending from any surface and the negative z-axis (nadir) direction falls in a range 35 to 55° in order to avoid the need for added support structure. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is rotated more than twice (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

In reference to claim 13:
In addition to the discussion of claim 1, above, Heide does not disclose wherein the component comprises an antenna waveguide. However, the use of selective laser sintering to form an antenna waveguide is known in the art. For example, Shinar discloses using selective laser sintering to form an antenna waveguide (paras 0103, 0256). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Heide to produce an antenna waveguide because selective laser sintering is recognized in the art as suitable for producing an antenna waveguide (MPEP 2144.07).

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heide in view of Shinar and Electronics Hub (Radiation of Electromagnetic Waves).

In reference to claim 15:
Heide discloses a method of metal additive manufacturing component (selective laser sintering and electron beam melting are known metal additive manufacturing methods)(para 0132), the method comprising:
providing an additive manufacturing printer, the printer having x-, y- and z-axes and a build chamber with an x-y plane oriented build plate from which the component is constructed with planar slices added in a positive z-axis (zenith) direction (selective laser sintering utilizing a printer having the claimed features to construct an object with planar slices)(paras 0038, 0132);
establishing an aligned build orientation for the component wherein the orthogonal surfaces of the component are aligned parallel to at least one of the x-, y- and z-axes (Fig. 8A);
establishing a secondary build orientation for the component wherein the component is rotated from the aligned build orientation by about 45° relative to the x-axis (paras 0053-0054; Fig. 8C);
establishing an optimized build orientation for the component, wherein the component is optimally rotated from the secondary build orientation along the y-axis (paras 0053-0054); and
printing the component (para 0039).
Heide does not disclose that the component is an antenna component. However, the use of selective laser sintering to form an antenna waveguide is known in the art. For example, Shinar discloses using selective laser sintering to form an antenna waveguide (paras 0103, 0256). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of Heide to produce an antenna waveguide because selective laser sintering is recognized in the art as suitable for producing an antenna waveguide (MPEP 2144.07).
Modified Heide does not disclose that the component having internal orthogonal waveguide surfaces. However, internal orthogonal waveguide surfaces are known in the art. For example, Electronics Hub teaches metal rectangular waveguides are used for antennas (pg 4 ln 6 from the end continuing through pg 6 first figure). Furthermore, it would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. starting with the internal orthogonal surfaces aligned parallel to at least one of the x-, y-, z-axes or not parallel, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

In reference to claim 16:
In addition to the discussion of claim 9, above, Heide does not disclose wherein the optimally rotating from the secondary build orientation along the y-axis comprises rotating the component in a range from 1° to 35° around the y-axis, prior to the step of printing of the component. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is more than twice (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

In reference to claim 17:
In addition to the discussion of claim 9, above, Heide does not disclose wherein the optimally rotating from the secondary build orientation along the y-axis comprises rotating the component about 35° around the y-axis, prior to the step of printing of the component. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is more than twice (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

In reference to claim 18:
In addition to the discussion of claim 9, above, Heide further discloses wherein the step of providing an additive manufacturing printer comprises providing a metal additive manufacturing printer (selective laser sintering and electron beam melting are known metal additive manufacturing methods)(para 0132).

In reference to claim 19:
In addition to the discussion of claim 1, above, Heide further discloses wherein the orientation after rotation minimizes the volume of support material (para 0042). Modified Heide does not disclose wherein an overhang angle defined between a perpendicular line extending from any internal waveguide surface and the negative z-axis (nadir) direction falls in a range of 35° to 55°. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see MPEP § 2144.05, II.). As applied to the instant application, Heide discloses that the object is rotated more than twice (para 0076; Fig. 4 numerals 50 and 52), as any rotation will necessarily have an associated angle of rotation, it is not inventive to discover the optimum or workable range by routine experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./               Examiner, Art Unit 1745                                                                                                                                                                                         
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742